519 S.W.2d 536 (1975)
Shearn MOODY, Jr., et al., Relators,
v.
The Honorable Herman JONES, Judge, Respondent.
No. 12281.
Court of Civil Appeals of Texas, Austin.
January 24, 1975.
A. R. Schwartz, Galveston, Frank G. Newman, Lawrence G. Newman, Dallas, Joe R. Long, Long & Evatt, Austin, for appellants.
Shannon H. Ratliff, McGinnis, Lochridge & Kilgore, James R. Irion, III, John L. Hill, Atty. Gen., John Odam, Asst. Atty. Gen., Austin, for appellee.
PER CURIAM.
This Court on January 17, 1975, granted motion of Relators for leave to file their petition for writs of mandamus, prohibition and injunction to stay proceedings in district court of Travis County until determination by this Court of an appeal from summary judgment granted in the same trial court, and upon filing of Relators' petition these proceedings were set for submission and oral argument on January 22, 1975.
Relators alleged in their petition and contended on submission that if the cause in district court should be heard and authority granted by the district court to allow reinsurance of all the insurance business of Empire Life Insurance Company and transfer of all of its assets, the appeal in this Court would be rendered moot and would destroy the jurisdiction of this Court.
Having heard all the evidence, pleadings and arguments of counsel on original proceedings pursuant to Relators' petition, this Court now makes and enters the order that Petition of Relators be and the same is hereby denied for the reason that the Relators seek relief from an order of the trial court which has not been entered and upon which no trial has yet been had.
Petition denied.